Hon. H. R. Nieman, Jr., Director      Opinion No. M-780
State Building Commission
409 Sam Houston Building              Re:   Authority of the State
Austin, Texas 78711                         Building Commission to
                                            contract for equipment
                                            as a part of a moderni-
                                            zation, remodeling or
                                            building construction
Dear Mr. Nieman:                            project.
         Your request for an opinion asks the following question:
         "Does the State Building Commission have the
    authority to contract for equipment as part of a
    modernlzftion, remodeling or building construction
    project?
The above question concerns a contract for %epair, remodeling
work and provision of equipment" in the Capitol Building.
          Section 51-b of Article III of the Constitution of Texas
in its relevant portion provides:
          "(c) Under such terms and conditions as are
     now or may be hereafter provided by law, the Com-
     mission may acquire necessary real and personal
     property, salvage and dispose of property unsuitable
     for State purposes, modernize, remodel, build and
     equip buildings for State purposes, and negotiate
     and make contracts necessary to carry o';tand ef-
     fectuate the purposes herein mentioned.   (Emphasis
     added.)
          Pursuant to these provisions of Section 51-b, the
Legislature enacted Articles 678m and 678f, Vernon's Civil Statutes.
Section 23 of Article 678m provides:
          "Sec. 23.  When the Supreme Court of this
     State, the Court of Criminal Appeals, the offices
     of the Attorney General and the State's Attorney

                            -3799-
Hon. H. R. Nieman, page 2     (M-780)


    and the Supreme Court Library shall have moved
    from the State Capitol Building, the Board of
    Control is directed to make available for the
    use and occupancy of the Legislature such of-
    fices and committee rooms as the Legislature
    shall consider necessary and appropriate for
    the efficient conduct of the affairs of the
    House of Representatives and the Senate; pro-
    vided, that office facilities which are sub-
    stantially equal in quality and space shall
    be made available for individual members of
    the House of Representatives and shall be as-
    signed among the members by lot, conducted as
    the House shall direct. The State Building
    Commission is hereby empowered and directed
    to allocate from the State Building Fund an
    amount sufficient to cover the cost of re-
    modeling and repairing the State Capitol
    Building to provide the space made available
    under the authority of this section f$r the
    use and occupancy of the Legislature.
          In Attorney General's Opinion M-695 (1970) it was held:
         "On the basis of the preceding discussion,
    it is our opinion that the State Building Com-
    mission under the authority of the provisions
    of Section 51-b, Article III of the Constitution
    of Texas, Article 678m, Vernon's Civil Statutes,
    and Article b&13(32), Vernon's Civil Statutes,
    may contract directly with the Senate and House
    of Representatives to provide building repair
    and remodeling services. Moreover the Senate
    and House of Representatives is authorized to
    pay the State Building Commission for these
    services under the authority of Attorney General's
    Opinion c-78 (1963) upon vouchers drawn for this
    purpose by the Senate and House of Represtntatives
    payable to the State Building Commission.
          Your request states that the Comptroller of Public Ac-
counts has some doubt as to whether the State Building Commission
has the authority to equip buildings as a part of modernization
and remodeling, as well as those newly constructed.
          Section 51-b of Article III of the Constitution of Texas
specifically authorizes the State Building Commission to 'equip

                            -3800-
  .     .




Hon. H. R. Nieman, page 3         (M-780)


buildings for State purposes' and to %ake contracts necessary
to carry out and effectuate the purposes herein mentioned."
Equipping buildings is not limited to new construction. The
word 'equip" means to furnish for service or to supply with
whatever is necessary to efficient action, and the word wequip-
ment" includes furnishings. It is "elastic" In meaning. Black's
Law Dictionary, Fourth Ed., p. 631, and cases cited; also Moon
v. Alred, 277 S.W. 787 (Tex.Civ.App. 1925, error dism.). -
          Therefore, you are advised that the State Building Com-
mission has the authority to contract for equipment as a part of a
modernization, remodeling or building construction project.
                      SUMMARY
           Pursuant to the provisions of Section 51-b
      of Article III of the Constitution of Texas and
      Article 67&n, Vernon's Civil Statutes, the State
      Building Commission has the authority to contract
      for equipment as a part of a modernization, re-
      modeling or building construction project.




Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMI'll'~
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bill Corbusier
Rex White
Bob Davis
Ivan Williams
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant
ALFRED WALKER
Executive Assistant             -3801-